Appleton, C. J.
This is an appeal from a decree of the judge of probate disallowing the will of Archelaus Smalley.
Bart K. Smalley, a son of the testator and a legatee under the will to the amount of one dollar, was an attesting witness to the same. It is conceded that had there been no will his interest as heir at law would have been greater than that nnder the provisions of the will.
The will is contested on the ground that he was not a competent attesting witness.
The statute relating to the attestation of wills has undergone various verbal changes in the different revisions of the statutes.
By the statute of 1821, c. 38, § 2, a will to be valid must “be *548attested and subscribed in tbe presence of the testator by three credible witnesses.”
In the revision of 1857, c. 74, § 1, a will to be valid must be subscribed “by three disinterested and credible attesting witnesses,”
In 1859, by c. 120, section first of c. 74 was amended by striking out the words “disinterested and” and adding thereto “not beneficially interested under the provisions of the will.”
In the revision of 1871, c. 74, § 1, the words “the provisions ofrt were stricken out so' that now a will is required to be witnessed “by three credible attesting witnesses not beneficially interested under said will.”
By a series of decisions in England and in this country it has been determined that the word “credible” was used as the equivalent of “competent” so that the question in such case is whether the attesting witness was a competent witness. Warren v. Baxter, 48 Maine, 193. Hawes v. Humphrey, 9 Pick. 361. Haven v. Howard, 23 Pick. 10. Carlton v. Carlton, 40 N. H. 14.
Now in this case Bart K. Smalley is not interested to sustain the will but rather to defeat it. When a witness is produced to testify against his interest, the rule that interest disqualifies does not apply. 1 Greenl. Ev. § 410. A legatee, one of several heirs at law of a testator, the validity of whose will is in question, may be called as a witness in support of a will, when his interest is manifestly adverse to that of the party calling him. Clark v. Vorce, 19 Wend. 232. So, in Sparhawk v. Sparhawk, 10 Allen, 155, an heir at law, who is disinherited by the will is a competent witness in its support. It is against his interest to support the will and whether entirely or partially disinherited, the same rule must apply so long as it is'his interest to defeat the will.
So if it. stand indifferent to the witnesses, whether the will, under which they are legatees, and to which they are witnesses, be valid or not, the witnesses, though legatees, are “credible.” 10 Bac. Abr. 525 of Wills D. When an attesting witness would take the same interest under a former will to which he was not a witness, as under a later will, he stands indifferent in point of *549interest and is a good witness to prove the latter will. 3 Stark. Ev. 1692.
It is apparent that Bart K. Smalley, before any change of the statute of 1821, was a credible, that is a competent witness, because his interest would be adverse to the will.
When the word “disinterested” was inserted in the statute, as opposed to interested, the result perhaps might be to exclude an attesting witness whose interest it was to defeat the will.
But whether so or not, when that word was stricken out and the attesting witness was required to be one not beneficially interested under the will, the obvious intention was to exclude those, who were to receive a benefit under the will, not those, who were pecuniarily losers by its provisions. “The reason why a legatee is not a witness for a will being because he is presumed to be partial in swearing for his own interestthat reason ceases to exist when his interest is dissevered by such will. Oxenden v. Penrise, 2 Salk. 691.
One who is neither interested to defeat or sustain the will, may well be deemed disinterested. An heir at law, who is disinherited in whole or in part is not disinterested in the result, for he lias an interest to defeat the will. Hence he is not disinterested in the result.
The change of language was to remedy or rather prevent such conclusion. The witness beneficially interested under the will was one gaining by and under its provisions. But 'an attesting witness who is called to establish a will by which he is divested of his inheritance can hardly be regarded as beneficially interested by it and so interested to maintain it. One losing an estate by a will under which he is a legatee for a cent or a dollar cannot in any ordinary use of language be considered as a gainer — or beneficially interested, unless a loss is determined to be a gain. As is well remarked by Bigelow, C. J. in Sparhawk v. Sparhawk, referring to Haven v. Hilliard, 23 Pick. 10, where it was said to be held that a witness might be incompetent when his interest was adverse to the validity of the will; “certainly so far as it seems to support the proposition that an heir at law, who is disinherited in part or in whole by will, is incompetent as an attesting witness, *550the case is contrary to well established principles, and must be overruled.”
Undoubtedly, the object in giving this trivial legacy was to guard against the witness taking a portion of the estate under the provisions of § 9 by which a child omitted in the will may have its share of the estate, unless such omission was intentional or such child had had its due proportion of the estate during the life of the testator.

The decree of the judge of probate is reversed, and a decree is to be entered that the will be affirmed.

"Walton, Barrows, Daneorth, Libbey and Symonds, JJ., concurred.